t c memo united_states tax_court buyers home warranty company petitioner v commissioner of internal revenue respondent docket no filed date william l feinstein for petitioner mark a weiner for respondent memorandum opinion raum judge the commissioner determined a dollar_figure deficiency in petitioner's federal income taxes the commissioner determined that petitioner's method_of_accounting did not accurately reflect petitioner's income the notice_of_deficiency changed the method_of_accounting and implemented a corresponding adjustment under sec_481 at issue is whether the year_of_change the first year the new accounting_method is applied is the first open_year or the year in which the irs initiated the audit this case was submitted on the basis of a stipulation of facts petitioner is a california corporation with its principal office in burbank california petitioner operates under a license granted by the california state department of insurance it sold its first contract on date petitioner sells home warranty contracts to buyers and sellers of previously owned residential property under the terms of the basic home warranty contract petitioner agrees to repair or replace appliances and covered systems such as heating systems that become inoperative during the term of the contract customers can buy additional coverage for other appliances and systems not covered by the basic coverage for additional consideration the home warranty contracts commence with the close of escrow and are in effect for year except for mobile home contracts which are in effect for months a homeowner can renew the contract upon its expiration but only if petitioner agrees approximately percent of the contracts are renewed unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue the contracts are noncancellable and nonrefundable but can be transferred to a subsequent buyer if within the contract period and petitioner is notified the home warranty contracts do not cover damage from certain events such as fire flood storm neglect or other acts of god they are intended to insure against inoperation from normal wear_and_tear petitioner does not directly repair or replace any failed appliance or covered system rather petitioner has contracted with a network of independent contractors and technicians to make the repairs petitioner reported as income of the income received for each month a contract was in effect during a taxable_year it also incorporated a half-month convention for the month in which the contract was sold for example if a 1-year contract was sold in july of year for dollar_figure dollar_figure would be recognized as income for july and dollar_figure would be recognized for each month from august through december of year thus from the dollar_figure received by petitioner in year it would report dollar_figure dollar_figure dollar_figure x the remaining dollar_figure would be deferred until year in year petitioner would recognize dollar_figure for each month from january through june and dollar_figure for july dollar_figure x dollar_figure dollar_figure a similar method was used for the 6-month mobile home contracts in addition to the above petitioner deducted as an other deduction an amount of percent of the premiums it recognized except for when it deducted percent of the entire amount of contracts written in it described this deduction as provisions for reserves thus continuing the example used above when it recognized dollar_figure in year petitioner would take a deduction of dollar_figure in year dollar_figure x and called this deduction a provision for reserve in year petitioner would recognize as income the provision for reserve deduction from the prior year thus in year petitioner effectively reported dollar_figure dollar_figure - dollar_figure in year petitioner reported dollar_figure dollar_figure dollar_figure respondent commenced an examination of petitioner's and returns in date later during the examination was included prior to the commencement of the examination petitioner made no application to respondent with respect to changing its method_of_accounting for its income and deductions during respondent's examination of petitioner the issue arose as to whether the home warranty contracts constitute insurance contracts for purposes of sec_832 to resolve that issue the parties participated in obtaining technical_advice from respondent's national_office this process of obtaining technical_advice was initiated by respondent's revenue_agent by means of a memorandum form request for technical_advice from associate chief counsels technical and international dated date petitioner participated in the technical_advice process and advocated that the contracts it sold were insurance contracts respondent's revenue_agent took the position that the contracts were something other than insurance contracts on date respondent issued a technical_advice_memorandum concluding that the home warranty contracts are insurance contracts for purposes of sec_832 at no time during the examination did petitioner submit a form_3115 requesting a change in method_of_accounting although in petitioner requested of respondent's appeals_office that petitioner be treated as if it had requested a change in method_of_accounting the parties have since stipulated that the home warranty contracts described above are insurance contracts petitioner is an insurance_company other than a life_insurance_company as described in sec_831 and the revenue generated from the insurance contracts is gross_income as defined in sec_832 and petitioner reported its income and deductions from the sale of its insurance contracts using what it believed to be a gaap generally_accepted_accounting_principles method_of_accounting the method_of_accounting used by petitioner for in its briefs petitioner consistently maintains that the year_of_change should be petitioner argues that in it requested of the appeals_office that it be treated as if it had requested a change in accounting_method however the stipulation of facts states that petitioner made the request of the appeals_office in since petitioner uses in its brief we use that year henceforth in this opinion taxable years through was not in accordance with sec_832 the notice_of_deficiency made various adjustments to petitioner's income and provision for reserves deductions so as to put petitioner on the method_of_accounting prescribed by sec_832 the notice_of_deficiency made these changes by determining a deficiency in the first open_year the notice_of_deficiency does not take into account any net operating losses which may have been generated by the taxable_year the only remaining issue for consideration is which year or is the year_of_change sec_446 requires a taxpayer to compute his taxable_income using the method_of_accounting he uses to calculate his income in keeping his books sec_446 provides that if the method used does not clearly reflect income the computation of taxable_income shall be made under such method as in the opinion of the secretary does clearly reflect income when the taxpayer's accounting_method is changed sec_481 requires that adjustments be made to the taxpayer's income to prevent amounts from being duplicated or omitted the stipulation of facts states that petitioner does not agree that respondent properly applied sec_481 petitioner does not argue that point on brief therefore we treat petitioner as having conceded the issue the adjustments made to implement the new accounting_method are applied in the year_of_change defined by sec_1 a income_tax regs as the taxable_year for which the taxable_income of the taxpayer is computed under a method_of_accounting different from that used for the preceding_taxable_year neither sec_481 nor the accompanying regulations explain how the year_of_change is chosen when the taxpayer requests a change in accounting_method the irs uses revproc_92_20 1992_1_cb_685 to determine the year_of_change when the taxpayer makes no request the changes required by examination are applied by default to the earliest open_year for which the limitations_period has not expired here the year_of_change is the earliest open_year petitioner has stipulated that before the examination began petitioner made no application to the irs with respect to changing its method_of_accounting at no time during the examination did petitioner submit a form_3115 formally requesting to change its accounting_method since petitioner did not initiate a change in its accounting_method revproc_92_20 supra does not apply the irs was free to apply the accounting_method changes to the earliest open_year under examination consequently the year_of_change is petitioner's sole contention is that the year_of_change should be instead of petitioner makes two main arguments first petitioner asserts that it was not required to change its accounting_method pursuant to sec_1 c income_tax regs second petitioner alleges that revproc_92_20 1992_1_cb_685 violates equal protection sec_1_481-1 income_tax regs provides that a change in the taxpayer's method_of_accounting required as a result of an examination of the taxpayer's income_tax return will not be considered as initiated by the taxpayer emphasis supplied both the regulations and revproc_92_20 supra differentiate between accounting_method changes initiated by the taxpayer and those initiated by the commissioner the year_of_change is more favorable if the change is initiated by the taxpayer petitioner asserts the following during the audit the irs suggested petitioner be treated as a warranty company in response petitioner proposed as a compromise that it be treated as an insurance_company according to petitioner that compromise was accepted by respondent via the technical_advice_memorandum because it was a compromise petitioner argues that there was no requirement that petitioner change accounting methods petitioner's opening brief p despite the spin petitioner attempts to place on events nothing in the record indicates that petitioner initiated any of the events relating to its change_of_accounting_method the stipulation of facts states that petitioner advocated that it was an insurance_company there is nothing to support its contention that it proposed a compromise after the examination ended the commissioner issued a notice_of_deficiency in its explanation of adjustments the notice_of_deficiency states it is required that the taxpayer change the accounting methods previously employed to methods permitted or required under the provisions of the code emphasis supplied petitioner was required to submit to the audit and it was required by the notice_of_deficiency to change its accounting_method petitioner's situation falls squarely within the second sentence of sec_1_481-1 income_tax regs petitioner's accounting_method change was required as a result of an examination of the taxpayer's income_tax return petitioner also contends that revproc_92_20 supra violates equal protection the revenue_procedure provides that the year_of_change depends on whether and when a taxpayer requests a change_of_accounting_method petitioner argues that equal protection has been violated in its case because there were no cases or other rulings that indicated that petitioner's original method_of_accounting was erroneous petitioner attempts to bolster its argument by pointing out that the irs agent who proposed that the warranty method be used was overruled by the national_office according to petitioner the fact that the national_office did not concur with the field agent means petitioner had no reason to presume its method was incorrect petitioner's argument is fundamentally flawed first even if one method advocated by the irs was not adopted it does not follow that petitioner's existing method was correct sec_1_446-1 income_tax regs acknowledges that the same method_of_accounting cannot be used by all taxpayers it is required that the method chosen clearly reflect income in petitioner's case it agreed that it was an insurance_company thus it is required by statute to use the method_of_accounting prescribed by sec_832 second petitioner injects a subjective element into the code that does not exist there is nothing in the statute or regulations concerning what to do if the taxpayer thought incorrectly that the method used clearly reflected income the irs is concerned with collecting the correct amount of revenue nowhere in the applicable provisions of the code does the taxpayer get credit if it thought it correctly calculated income if the taxpayer acts in good_faith but is incorrect it owes the deficiency if it is willfully or negligently incorrect it may also owe penalties and additions to tax petitioner here owes only the deficiency the purpose of revproc_92_20 1992_1_cb_685 is to encourage prompt voluntary compliance and correct the deficiency of revproc_84_74 1984_2_cb_736 that revenue_procedure had been used by a number of taxpayers to request a change in a later year and on better terms than those contained in the statute in other words a taxpayer even if aware that its accounting_method did not clearly reflect income could apply for a method change and in doing so receive better terms than if the irs had mandated the change revproc_92_20 c b pincite petitioner has stipulated that it should be following the method_of_accounting described in sec_832 petitioner further stipulated that its method_of_accounting was not in accordance with sec_832 as a result its method did not clearly reflect income however if petitioner is allowed to use as the year_of_change it will be allowed to knowingly use an incorrect method for years this is the situation revproc_92_20 supra was implemented to prevent petitioner alludes to various sections of the revenue_procedure to bolster its claim that its year_of_change should be these sections do not apply to petitioner for the simple reason that petitioner was under examination the commissioner is given broad authority to determine whether a taxpayer's accounting_method clearly reflects income that determination is not to be set_aside unless it is shown to be plainly arbitrary or an abuse_of_discretion gustafson v commissioner tcmemo_1988_82 petitioner has failed to demonstrate an abuse_of_discretion decision will be entered for respondent
